Citation Nr: 1403718	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand sprain (claimed as loss of mobility of the right hand).

2.  Entitlement to service connection for residuals of a Rickettsial infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the RO's compliance with the March 2012 Board Remand are included in the Duties to Notify and Assist and Remand sections below.

As noted in the March 2012 Board decision, in the April 2009 substantive appeal, the Veteran requested a hearing before the Board, and a hearing was scheduled in April 2011.  In an April 2011 letter, the Veteran indicated that he would be unable to attend the hearing.  Accordingly, the hearing request is withdrawn.  38 C.F.R. § 20.702 (2013).

Also, in the March 2012 decision, the Board indicated that the issues of service connection for scars due to shrapnel wounds and service connection for a right ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for residuals of a Rickettsial infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a right hand injury in service.

2.  The Veteran did not have symptoms of a right hand sprain until years after service separation.

3.  The current right hand sprain is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a right hand sprain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in July 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a right hand disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2006 letter included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, VA examinations of the right hand from February 2007 and April 2012, and the Veteran's statements.

The Board notes that the Veteran's original service treatment records are not in the claims file, and they are presumed to have been misplaced by VA.  VA has conducted a thorough search for the records and determined that they are unavailable.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  The Veteran was informed that his records could not be located and he provided copies of treatment records in his possession; however, the file is incomplete.  The Board recognizes that, where relevant records in possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded opportunities for VA medical examinations in connection with his claim for service connection for a right hand sprain in February 2007 and April 2012.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the February 2007 VA examination was found to be inadequate, the Board remanded the claim for another examination to assist in determining whether the Veteran has a current right hand disability, not including the already service-connected right thumb scar, and whether the right hand disability, if any, is causally or etiologically related to active service.  The Board finds that the actions substantially complied with the Board's March 2012 remand order.  See Stegall, 11 Vet. App. at 268.  The Board finds that the April 2012 VA examination is adequate with regard to the claim for service connection for a right hand sprain, as the April 2012 opinion considers all the pertinent evidence of record and provides a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right hand sprain has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, a hand sprain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for a Right Hand Sprain

The Veteran contends that during service he was thrown backward during a blast in December 1968, landing on his right hand and lacerating his thumb.  Specifically, he alleges that he now has loss of mobility of the right hand, which he believes is a result of the in-service right hand injury.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran sustained an injury of the right hand in service.  A service treatment record confirms that he was treated for a right thumb laceration injury in service in December 1968.  There is no further mention of a right hand condition in the available service treatment records with the exception of dressing changes for the two days following the initial right hand injury in December 1968.  In a separation report of medical examination from December 24,1968 (only 20 days after the injury), neither the injury nor the resulting scar (which is already service connected), or any other right hand disorder was noted.  At that time, the Veteran had a normal clinical evaluation of the upper extremities, including strength and range of motion.  Upon service separation, the record does not indicate that the Veteran had right hand pain, loss of mobility in the right hand, or a right hand disorder (other than the scar, for which service connection is already established).  These records, as a whole, show that the previous right hand injury noted in service resolved without residuals (with the exception of a laceration scar, which is currently service connected).

The Veteran contends that he experienced loss of mobility and difficulty gripping in his right hand since the right hand injury sustained in active service.  In this case, following the treatment for right hand injury in service, the Board finds that the weight of the evidence demonstrates that the Veteran did not again have right hand impairment or symptoms until years after separation from active service.  There were no post-service treatment records indicating complaints of, diagnoses of, or treatment for, a right hand disability until May 2006, when the Veteran submitted claims for service connection.  

In his May 2006 claim, the Veteran has also asserted that he received treatment for loss of mobility of the right hand in May 1985.  While the treatment records from May 1985 are not available, even assuming, arguendo, that the Veteran received treatment of the right hand during that time, the absence of post-service complaints, findings, diagnosis, or treatment of a right hand problem after service for approximately 17 years until 1985 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Despite the Veteran's subjective complaints of loss of mobility and grip strength of the right hand since the in-service injury, the most recent examination conducted on the right hand (in the April 2012 VA examination) revealed objective results of painful motion of the right thumb, but no limitation of motion, as there was no gap between the thumb pad and the fingers.  There was also no limitation of motion of finger flexion as there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with fingertips.  In addition, objective testing of muscle strength revealed a normal hand grip bilaterally even though the examiner indicated that there was increased pain with forceful and repetitive grip.  

Here, not only may the Veteran's memory be less than reliable with the passage of time (in this case, decades), but self interest may play a role in the more recent statements of continued right hand symptoms since service, which were only made after filing a claim of service connection for a right hand condition.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As such, the Board finds that the preponderance of the evidence is against the assertion that the Veteran had right hand symptoms since injuring it in service and since service separation.

To assist in determining whether any current right hand disability is related to service, the Veteran underwent another VA examination of the right hand in April 2012 as the February 2007 VA examination was found inadequate.  The VA examiner in April 2012 indicated that he reviewed the Veteran's claims file.  Upon a comprehensive physical evaluation of the Veteran, to include imaging studies of the hand, the Veteran was diagnosed with right hand sprain.  Importantly, arthritis of the right hand was not assessed.  With respect to the etiology of the right hand sprain, the April 2012 VA examiner opined, after a review of the medical records, taking the Veteran's history, and performing a physical examination, that it is less likely than not that the claimed right hand sprain was incurred in or caused by the in-service injury.  He explained that the Veteran's right hand injury occurred on December 4, 1968 and the Veteran had a normal general medical examination on December 24, 1968 with no residual symptoms noted on the exam regarding the right hand.  As such, the VA examiner concluded that this would indicate the injury to the right hand had resolved in the intervening time (20 days).

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right hand sprain is not related to his active service.  Specifically, the April 2012 VA examiner indicated his review of the Veteran's medical records, including the available service treatment records, and conducted an interview and physical examination of the Veteran.  The VA examiner ultimately concluded that there was no relationship between the Veteran's service and the current right hand sprain; thus, the VA examiner's opinion is based on the accurate facts shown in the available service treatment records, and the opinion is competent and probative.

The Veteran has asserted that the right hand disability is related to the in-service injury to the right hand.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d at 1372).  In this case, the causes of the Veteran's right hand disability involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's right hand sprain.  The Veteran is competent to relate symptoms of a right hand sprain that he experienced at any time, including pain and grip difficulty, but he is not competent to opine on whether there is a link between the current right hand sprain and the in-service injury because such conclusions regarding causation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, knowledge of the various risk factors and causes of a sprain, specific clinical testing for a sprain, and knowledge of likely date of onset and ranges of progression of a sprain that the Veteran is not shown to possess.  See
Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting that ACL tear injury is medically complex); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between the Veteran's current right hand sprain and military service, especially in the context of absence of symptoms or impairment of the right hand until many years after service.  The only probative medical nexus opinion of record, in April 2012, weighs against the claim.  The April 2012 VA opinion is competent and probative medical evidence as it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the medical records and available service treatment records, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between a right hand sprain and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right hand sprain, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand sprain is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for residuals of a Rickettsial infection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to the March 2012 Board Remand, the Veteran underwent a VA examination for infectious diseases in April 2012.  In the examination report, the VA examiner indicated that the status of the Rickettsial infection of an unknown type, which was diagnosed in service, is "active."  He further noted that the Veteran has symptoms attributable to the Rickettsial infection as the Veteran reported having four episodes per year of a febrile illness that lasts for about two to three days associated with myalgias.  The VA examiner also indicated that the Veteran has residuals attributable to the Rickettsial infection, which were identified as recurrent febrile episodes.  Inconsistent with these findings, the VA examiner opined that the claimed condition is less likely than not incurred in or caused by service.  The VA examiner explained that the febrile disease noted by the Veteran while in active service seemed to have resolved within the three weeks while still stationed in Vietnam and that the perceived recurrent symptoms are not consistent with Rickettsial infection.

Also, as discussed in the March 2012 Board Remand, the Veteran was in a motor vehicle accident in November 2002, after which he began to complain of pain in his shoulders and low back.  An X-ray report of January 2003 indicates an assessment of back pain secondary to mild degenerative joint disease, chronic obesity, and recent motor vehicle accident.  A treatment note dated in April 2003 suggests that back pain may be due to his having received inadequate treatment of other concurrent medical problems.  The VA examiner did not mention or address these findings and did not distinguish the residuals of Rickettsial infection, if any, from those of other, post-service injuries or non-service-related factors as requested in the March 2012 Board Remand.

To assist in resolving this internal inconsistency and to adequately address the requested opinions, an addendum medical opinion should be obtained.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides a veteran an examination in a service connection claim, the examination must be adequate.  Barr at 311.  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Accordingly, the issue of service connection for residuals of a Rickettsial infection is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the April 2012 VA infectious diseases examination review the claims file and provide an addendum medical opinion.  The examiner should note review of the relevant evidence (another examination of the Veteran is not required).

If the April 2012 examiner is not available, obtain the requested opinion from a physician with knowledge of infectious diseases.  If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to diagnosis and causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The examiner is to review the relevant evidence of record.

The examiner is requested to provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any current symptoms the Veteran experiences, to include but not limited to, recurrent febrile episodes, coughing, headaches, myalgias, and dizziness, are residual symptoms of the Rickettsial infection which was diagnosed in June 1967?  

The examiner should list any such residual symptoms.  If the Veteran does not have objective, residual symptoms of the Rickettsial infection, the examiner should so state.  In rendering this opinion, the examiner should distinguish, to the extent possible, the residuals of Rickettsial infection, if any, from those of other, post-service injuries or non-service-related factors.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for residuals of a Rickettsial infection in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


